DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-15) drawn to a high-dose antifungal liquid pharmaceutical composition, is acknowledged. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 16-20 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 1/31/22.
 Accordingly, claims 1-15 are under current examination.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “high dose” in claims 1-15 is a relative term which renders the claim indefinite. The term “high dose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2007/0196325; in IDS dated 12/17/21).
Zhang et al. is directed to compositison and methods for dermally treating infections (Title). Zhang et al. teach a formulation can comprise an anti-fungal drug, a 
With regards to the antifungal, Zhang et al. teach wherein the antifungal agent includes a member selected from the group consisting of amorolfine, butenafine, naftifine, terbinafine, fluconazole, itraconazole, ketoconazole, posaconazole, ravuconazole, voriconazole, clotrimazole, butoconazole, econazole, miconazole, oxiconazole, sulconazole, terconazole, tioconazole, caspofungin, micafungin, anidulafingin, amphotericin B, AmB, nystatin, pimaricin, griseofulvin, ciclopirox olamine, haloprogin, tolnaftate, and undecylenate, and combinations thereof (limitations of instant claims 1 and 13-14). In some embodiments, Zhang et al. teach that the antifungal agent trolamine is present in the composition in an amount as high as 30% by weight (limitation of instant claim 1; Examples). 
With regards to the solvent, Zhang et al. teach wherein the solvent can be, for example, isopropyl myristate, isostearic acid, benzyl alcohol and diethyl sebacate 
With regards to the polymeric film-forming agent, Zhang et al. teach wherein the abovementioned solidifying agents include methacrylic polymers, polyvinyl alcohols and ethyl cellulose (limitation of instant claims 9-11; [0010]). For example, ethyl cellulose is present in an amount of about 19.9 wt% in Example 9 (limitation of instant claim 12).
With regards to the instantly claimed stability properties under specific conditions (claims 1 and 3) and the therapeutic effect (e.g., antifungal protection against dermatophytes and their dormant spores for up to 3 months) upon administration into a subungual space, the Examiner directs attention to MPEP 2112.01 (I), which states: “When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.”
Therefore, by teaching all the limitations of claims 1 and 3-15, Zhang et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2007/0196325; in IDS dated 12/17/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Zhang et al. is directed to compositison and methods for dermally treating infections (Title). Zhang et al. teach a formulation can comprise an anti-fungal drug, a solvent vehicle including a volatile solvent system comprising at least one volatile solvent, and a non-volatile solvent system comprising at least one non-volatile solvent, and a solidifying agent ([0060]). With regards to the viscosity, Zhang et al. teach that the formulation can have a viscosity suitable for application and adhesion to a nail surface prior to evaporation of the volatile solvent system ([0060]). Further, the formulation applied to the nail surface can form a solidified layer after at least partial evaporation of the volatile solvent system, and the drug can continue to be delivered from the solidified layer to the nail after the volatile solvent system is at least substantially evaporated ([0060]). More specifically, Zhang et al. teach wherein the composition has a viscosity ranging from about 100 cP to about 3,000,000 cP (overlaps the range recited in instant claims 1 and 14; [0044]). 
With regards to the antifungal, Zhang et al. teach wherein the antifungal agent includes a member selected from the group consisting of amorolfine, butenafine, naftifine, terbinafine, fluconazole, itraconazole, ketoconazole, posaconazole, ravuconazole, voriconazole, clotrimazole, butoconazole, econazole, miconazole, oxiconazole, sulconazole, terconazole, tioconazole, caspofungin, micafungin, anidulafingin, amphotericin B, AmB, nystatin, pimaricin, griseofulvin, ciclopirox olamine, haloprogin, tolnaftate, and undecylenate, and combinations thereof (limitations of instant claims 1 and 13-14). In some embodiments, Zhang et al. teach that the antifungal agent 
With regards to the solvent, Zhang et al. teach wherein the solvent can be, for example, isopropyl myristate, isostearic acid, benzyl alcohol and diethyl sebacate (limitation of instant claims 4-5 and 7; claims). Zhang et al. teach that these non-volatile solvents make up about 20-60% of the total weight of the formulation (overlaps with claims range recited in instant claim 6; [0072]). Zhang et al. teach wherein dimethyl isosorbide can be incorporated as solvent (limitation of instant claim 8).
With regards to the polymeric film-forming agent, Zhang et al. teach wherein the abovementioned solidifying agents include methacrylic polymers, polyvinyl alcohols and ethyl cellulose (limitation of instant claims 9-11; [0010]). For example, ethyl cellulose is present in an amount of about 19.9 wt% in Example 9 (limitation of instant claim 12).
With regards to the instantly claimed stability properties under specific conditions (claims 1 and 3) and the therapeutic effect (e.g., antifungal protection against dermatophytes and their dormant spores for up to 3 months) upon administration into a subungual space, the Examiner directs attention to MPEP 2112.01 (I), which states: “When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.”  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Zhang et al. do not teach specifically teach wherein the concentration of the antifungal is at least 40 wt% of the composition, as required by instant claim 2. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of the antifungal agent as specified in claims 2, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Zhang et al. teach compositions comprising the antifungal trolamine in concentrations ranging from about 4% to about 30% by weight, based on the weight of the composition. Zhang et al. also teaches a wide variety of antifungal ingredients. The Applicants' specification provides no evidence that the selected concentration range in claim 2 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical/biological properties of various chemicals (e.g., desired biological effect, difference amounts dependent on selected antifungal agent, surface to be treated, stage and type of disease to be treated), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for optimizing the biological effect based on a multitude of factors such as selected antifungal agent, surface to be treated and disorder to be treated. 
prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617